PARKER, Judge
(dissenting).
I respectfully dissent and would affirm the trial court’s conclusion that denying American Family’s common-law cause of action for subrogation or indemnity has the effect of excusing the uninsured tortfeasor from liability for his negligence, contrary to Minn.Stat. § 65B.67.
The rationale behind Milbrandt and Mohs, denying the insurer a subrogation or indemnity right against the uninsured tort-feasor, is that since premiums were received for the money paid out, to allow recovery would be to allow the insurer a windfall. No such windfall can be indenti-fied here; the claimant has paid no premiums and any recovery goes back to the fund, ultimately to reduce premiums paid by the insured public.
I would hold, under the authority of Pavel v. Norseman Motorcycle Club, 362 N.W.2d 5 (Minn.Ct.App.1985), that the legislature has retained the fault-based character of liability for damages caused by an uninsured tortfeasor (and see Minn.Stat. § 65B.67). The pedestrian has assigned to American Family her claim against Van-man, who has chosen to be outside the No-Fault Act and should not be allowed to use it as a shield against responsibility for his own negligence. Since a claimant must assign his claim to receive benefits through the Assigned Claim Plan, to deny the as-signee a common-law subrogation-indemnity claim is, effectively, to insulate the uninsured from any liability and to reward irresponsibility.